Exhibit 10.1 EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”), effective as of July 22, 2009 (the “Effective Date”), is between Hyperdynamics Corporation (“Employer”), and Ray Leonard (“Executive”). WHEREAS, Employer wishes to employ Executive as its President, Chief Executive Officer, and Member of the Board of Directors and Executive wishes to accept such employment; and WHEREAS, the parties wish to set forth the terms and conditions of such employment; NOW, THEREFORE, the parties hereto agree as follows: 1.Definitions.As used in this Agreement, the following terms have the following meanings: (a)“Affiliate” means, with respect to any entity, any other corporation, organization, association, partnership, sole proprietorship or other type of entity, whether incorporated or unincorporated, directly or indirectly controlling or controlled by or under direct or indirect common control with such entity. (b)“Annual Period” means the time period of each year beginning on the first day of the Employment Term and ending on the day before the anniversary of that date. (c)“Board” means the Board of Directors of Employer. (d)“Cause” means a finding by the Board of acts or omissions constituting, in the Board’s reasonable judgment, any of the following occurring during the Employment Term: (i) a material breach of duty by Executive in the course of his employment with Employer or its Affiliates involving fraud, acts of dishonesty (other than inadvertent acts or omissions), disloyalty to Employer or its Affiliates or moral turpitude constituting criminal felony; (ii) conduct by Executive that is materially detrimental to Employer, monetarily or otherwise, or that reflects unfavorably on Employer or Executive to such an extent that Employer’s best interests reasonably require the termination of Executive’s employment; (iii) acts or omissions of Executive materially in violation of his obligations under this Agreement or at law; (iv) Executive’s material failure to comply with or enforce the personnel policies of Employer or its Affiliates, specifically including those concerning equal employment opportunity and those related to harassing conduct; (v) Executive’s material insubordination to the Board; (vi) subject to the details of Paragraph 4(b), Executive’s failure to devote his full working time and best efforts to the performance of his responsibilities to Employer or its Affiliates; (vii) Executive’s conviction of, or entry of a plea agreement or consent decree or similar arrangement with respect to a felony or any material violation of federal or state securities laws, in either case, having a material adverse effect on Employer or its Affiliates; or (viii) Executive’s material failure to cooperate with any investigation or inquiry authorized by the Board or conducted by a governmental authority related to Employer’s or an Affiliate’s business or Executive’s conduct related to Employer or an Affiliate. (e)“Competitor” means any person or entity that is engaged in the acquisition, development, production and marketing of crude oil and natural gas, chemicals and other hydrocarbon commodities in competition with the activities of Employer or an Affiliate. 1 (f)“Confidential Information” means, without limitation, all documents or information, in whatever form or medium, concerning or evidencing seismic data, geological data; geophysical data; energy exploration data; oil and gas production data; sales; costs; pricing; strategies; forecasts and long range plans; financial and tax information; personnel information; business, marketing and operational projections, plans and opportunities; customer, vendor, and supplier information; project and prospect locations and leads; and production information; but excluding any such information that is or becomes generally available to the public other than as a result of any breach of this Agreement or other unauthorized disclosure by Executive. (g)“Change of Control” means the occurrence of any of the following events: (a)the acquisition by any individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”), of Company securities if, immediately thereafter, such Person is the beneficial owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the combined voting power of the then-outstanding voting securities of the Company entitled to vote generally in the election of directors (the “Outstanding Company Voting Securities”); provided, however, that the following acquisitions shall not constitute a Change of Control: (A)any acquisition by any employee benefit plan (or related trust) sponsored or maintained by the Company or any of its affiliates; or (B) any acquisition by any corporation pursuant to a transaction that complies with subclauses (c)(i), (c)(ii) and (c)(iii) of this definition; (b)the time at which individuals who, within any 12 month period, constitute the Board (the “Incumbent Board”) cease for any reason to constitute at least a majority of the Board; provided, however, that any individual whose election, or nomination for election by the Company’s stockholders, was approved by a vote of at least a majority of the directors then comprising the Incumbent Board shall be considered as though such individual were a member of the Incumbent Board, but excluding, for thispurpose, any such individual whose initial assumption of office occurs as a result of an actual or threatenedcontest with respect to the election or removal of directors or other actual or threatened solicitation of proxies or consents by or on behalf of a Person other than the Board; (c)consummation of a reorganization, merger, statutory share exchange or consolidation or similar corporate transaction involving the Company or any of its subsidiaries, a disposition of substantially all of the assets ofthe Company or the acquisition of assets or stock of another entity by the Company or any of its subsidiaries (each, a “Business Combination”), in each case unless, following such Business Combination, (i) all or substantially all of the individuals and entities that were the beneficial owners of the Outstanding Company Voting Securities immediately prior to such Business Combination beneficially own, directly or indirectly, more than 50% of the then-outstanding voting securities entitled to vote generally in the election of directors of the corporation resulting from such Business Combination (including a corporation that, as a result of such transaction, owns the Company or has purchased the Company’s assets in a disposition of assets either directly or through one or more subsidiaries) in substantially the same proportions as their ownership immediately prior to such Business Combination of the Outstanding Company Voting Securities, (ii) no Person or any employee benefit plan (or related trust) of the Company or such corporation resulting from such Business Combination) beneficially owns, directly or indirectly, 50% or more of the combined voting power of the then-outstanding voting securities of such corporation, except to the extent that such ownership existed prior to the Business Combination, and (iii) at least a majority of the members of the board of directors of the corporation resulting from such Business Combination were members of the Incumbent Board at the time of the execution of the initial agreement or of the action of the Board providing for such Business Combination; or (d)approval by the stockholders or other relevant stakeholders of the Company of a complete liquidation or dissolution of the Company. (h)“Employment Termination Date” means the effective date of termination of Executive’s employment as established under Paragraph 6(g). 2 (i)“Good Reason” means, with respect to any Executive, any of the following actions or failures to act: (i)a material change in such Executive’s reporting responsibilities, titles or elected or appointed offices as in effect immediately prior to the effective date of such change, including any change caused by the removal of such Executive from, or the failure to re-elect such Executive to, any material corporate office of the Company held by such Executive immediately prior to such effective date but excluding any such change that occurs in connection with such Executive’s death, disability or retirement; (ii)the assignment to such Executive of duties and/or responsibilities that are materially inconsistent with such Executive’s status, positions, duties, responsibilities and functions with the Company immediately prior to the effective date of such assignment; (iii)a material reduction by the Company in such Executive’s total compensation in effect immediately prior to the effective date of such reduction; (iv)the failure of the Company to maintain employee benefit plans, programs, arrangements and practices entitling such Executive to benefits that, in the aggregate, are at least as favorable to such Executive as those available to such Executive under the Benefit Plans in which he or she was a participant immediately prior to the effective date of such failure: provided, however, that the amendment, modification or discontinuance of any or all such employee benefit plans, programs, arrangements or practices by the Company shall not constitute “Good Reason” hereunder if such amendment, modification or discontinuance applies generally to the Company’s salaried work force and does not single out such Executive for disparate treatment; (v)any change of more than 75 miles (or, in the case of any Executive for whom the Compensation Committee has approved a shorter distance, such shorter distance) in the location of the principal place of employment of such Executive immediately prior to the effective date of such change; For purposes of this definition, none of the actions described in clauses (i) through (iii) above shall constitute a Good Reason with respect to any Executive if it was an isolated and inadvertent action not taken in bad faith by the Company and if it is remedied by the Company promptly after receipt of notice thereof given by such Executive. For purposes of this definition, any action or failure to act described in clauses (i) through (v) above shall cease to be a Good Reason with respect to any Executive on the date which is 90 days after such Executive acquires actual knowledge of such action or failure to act unless, prior to such date, such Executive gives a written Termination Notice pursuant to Section 6(f). (j)“Inability to Perform” means and shall be deemed to have occurred if Executive has been determined under Employer’s long-term disability plan, if any,to be eligible for long-term disability benefits. In the absence of Executive’s participation in, application for benefits under, or existence of such a plan, “Inability to Perform” means Executive’s inability to perform the essential functions of his position because of an illness or injury for (i) a period of six consecutive months or (ii) an aggregate of six months within any period of 12 consecutive months. (k)“Work Product” means all ideas, works of authorship, inventions, and other creations, whether or not patentable, copyrightable, or subject to other intellectual-property protection, that are made, conceived, developed or worked on in whole or in part by Executive while employed by Employer and/or any of its Affiliates, that relate in any manner whatsoever to the business, existing or then-proposed, of Employer and/or any of its Affiliates, or any other business or research or development effort in which Employer and/or any of its Affiliates engages during Executive’s employment. 2.Employment.Employer agrees to employ Executive (directly or through an Affiliate), and Executive agrees to be employed, for the period set forth in Paragraph 3. Executive will be employed in the position and with the duties and responsibilities set forth in Paragraph 4(a) and upon the other terms and conditions set out in this Agreement. Employer and Executive agree that such employment may be through a co-employment relationship with a professional employer organization, subject to the requirements of Paragraph 4(a).Executive represents, covenants and warranties that his employment by the Employer does not and will not breach agreements that the Executive may have entered into with other companies.For the avoidance of doubt, the Executive represents, covenants and warranties that his employment by the Employer will not breach any confidentiality agreements, non-competition agreements or non-solicitation agreements that the Executive may entered into with others.Term.Executive’s employment shall commence on the Effective Date and shall be for a term of three years (the “Employment Term”), unless sooner terminated as provided in this Agreement.Executive’s employment will end upon the expiration of the Employment Term. 3 3.Position and Duties. (a)During the Employment Term, Executive shall be employed as President and Chief Executive Officer of Employer, under the direction and subject to the control of the Board (which direction shall be such as is customarily exercised over a chief executive officer), and Executive shall be responsible for the business, affairs, properties and operations of Employer and shall have general executive charge, management and control of Employer, with all such powers and authority with respect to such business, affairs, properties and operations as may be reasonably incident to such duties and responsibilities.In addition, Executive shall have such other duties, functions, responsibilities, and authority as are from time to time delegated to Executive by the Board; provided, however, that such duties, functions, responsibilities, and authority are reasonable and customary for a person serving in the same or similar capacity of an enterprise comparable to Employer. (b)During the Employment Term, Executive shall devote his full business time, skill, and attention and his best efforts to the business and affairs of Employer to the extent necessary to discharge fully, faithfully, and efficiently the duties and responsibilities delegated and assigned to Executive in or pursuant to this Agreement, except for usual, ordinary, and customary periods of vacation and absence due to illness or other disability and as otherwise specified in this paragraph.Employer agrees that it shall not be a violation of this paragraph for Executive to (i) serve on corporate, civic or charitable boards or committees, (ii) deliver lectures, fulfill speaking engagements or teach at educational institutions, and (iii) manage personal investments, so long as in the case of (i), (ii) and (iii) above such activities do not significantly interfere or conflict with the performance of Executive’s responsibilities under this Agreement or the interests of Employer.Executive shall not become a member of the board of directors or committees of any other for profit business organization without prior written consent of the Board. (c)In connection with Executive’s employment under this Agreement, Executive shall be based in Sugar Land, Texas, or at any other place where the principal executive offices of Employer may be located during the Employment Term, subject to the provisions of Paragraph 1(i)(iii). Executive also will engage in such travel as the performance of Executive’s duties in the business of Employer may require. (d)All services that Executive may render to Employer or any of its Affiliates in any capacity during the Employment Term shall be deemed to be services required by this Agreement and the consideration for such services is that provided for in this Agreement. (e)Executive hereby acknowledges that he has read and is familiar with Employer’s policies regarding business ethics and conduct, and will comply with all such provisions, and any amendments thereto, during the Employment Term. 4.Compensation and Related Matters. (a)Base Salary. During each Annual Period of the Employment Term, Employer shall pay to Executive for his services under this Agreement an annual base salary (“Base Salary”). The Base Salary on the Effective Date shall be $180,000.At the time that a net cash to the Employeraggregate of $10,000,000 in new cash equity capital is raised beginning from the date first written above, Base Salary will increase to $330,000.The Base Salary is subject to annual adjustments beginning in July 2010, at the discretion of the Board, but in no event shall Employer pay Executive a Base Salary less than that set forth above, or any increased Base Salary later in effect, without the consent of Executive. The Base Salary shall be payable in installments in accordance with the general payroll practices of Employer, or as otherwise mutually agreed upon. (b)Annual Incentives.Beginning with the effective date of this Agreement, and on an annual basis during the Employment Term, Executive will participate in any incentive compensation plan (ICP) applicable to Executive’s position, as may be adopted by Employer from time to time and in accordance with the terms of such plan(s).Executive’s target award opportunity under the ICP will be 100% of Executive’s Base Salary with a threshold of 50% and a 200% maximum, and shall be subject to such other terms, conditions and restrictions as may be established by the Board or the Compensation Committee. Annually, Executive will develop a proposed set of current year performance metrics that are subject to review and approval by the Board and/or the Compensation Committee. Metrics are as follows: (i)100% when industry presentation package is completed; 1,000 square kilometers of 3D is acquired; and a net cash to the Employeraggregate of $15,000,000 in new cash equity capital is raised beginning from the date first written above (ii)200% when all items above are achieved plus either a net cash to the Employeran aggregate of $25,000,000 of new cash equity capital is raised, or, a joint venture agreement related to the Employer’s 2006 Production Sharing Agreement with the Republic of Guinea is executed. 4 (A)Equity Option Grant Related to Initial Employment.IMMEDIATE VESTING STOCK OPTIONS: Executive shall be granted, on the Effective Date, a stock option to purchase 500,000 shares of Employer’s common stock at an exercise price equal to the closing price the day this Agreement is executed, with 100% immediate vesting on the date of grant.DELAYED VESTING STOCK OPTIONS:Executive shall be granted, on the Effective Date, a stock option to purchase 300,000 shares of Employer’s common stock at an exercise price of $0.49 (forty-nine cents) each, with vesting to occur on a monthly basis beginning on the first day of the month occurring after the date first written above with 8.333333% of the DELAYED VESTING STOCK OPTIONS to vest per month beginning on the first day of the month occurring after the date first written above.The IMMEDIATE VESTING STOCK OPTIONS and the DELAYED VESTING STOCK OPTIONS shall expire five years after issuance. (d)Equity Option Grants Related to Future Employment.In addition to the equity award grants provided for in this Paragraph 5(c), Employer will annually award Executive additional grants based on achieving longer term performance metrics that will be developed by Executive and reviewed and approved by the Board and/or the Compensation Committee. (e) Performance Option-Grant Awards. (i) A stock option award will be made for the following three cumulative net cash to the Employer equity capital money raising transactions beginning from the date first written above: When $10 million cumulative is raised, the award is 210,000 stock options. When $20 million cumulative is raised, the award is 390,000 stock options. When $30 million cumulative is raised, the award is 600,000 stock options. All awards vest equally over a three-year period from the trigger event.The Performance Option-Grant Awards options shall have a five year life.The exercise price shall $0.49 (forty-nine cents) each. (ii) A stock option incentive will be made based on achieving the following share price thresholds: $2.00/share 90,000 stock options $3.00/share 210,000 stock options $5.00/share 600,000 stock options $9.00/share 1,200,000 stock options All awards vest equally over a three-year period from the trigger event.The Performance Option-Grant Awards options shall have a five year life.The exercise price shall be of $0.49 (forty-nine cents) each. For awards related to the $2.00 and $3.00 share price, the stock option is earned if the closing price of the shares trade at or above the target price for 15 consecutive trading days.For awards related to the $5.00 and $9.00 share price, the stock option is earned if the closing price of the shares trade at or above the target price for 5 consecutive trading days. (f) Employee Benefits.During the Employment Term, Executive shall be entitled to participate in all employee benefit plans, programs, and arrangements that are generally made available by Employer to its current Chief Executive Officer, including without limitation Employer’s life insurance, long-term disability, and health plans.
